                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANTONIO GARRETT,                                   Case No. 20-cv-03491-SI
                                   8                   Plaintiff,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9            v.                                         MOTION TO DISMISS THE FIRST
                                                                                           AMENDED COMPLAINT
                                  10    TP-LINK RESEARCH AMERICA
                                        CORPORATION,                                       Re: Dkt. No. 35
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Now before the Court is defendant’s motion to dismiss the first amended complaint. Dkt.

                                  15   No. 35. This matter came on for videoconference hearing on November 13, 2020. For the reasons

                                  16   set forth below, the Court DENIES the motion to dismiss.

                                  17

                                  18                                           BACKGROUND

                                  19          On May 22, 2020, plaintiff Antonio Garrett (“Garrett”) filed this patent infringement

                                  20   action against defendant TP-Link Research America Corporation (“TPRA”) and its “line of Kasa®

                                  21   security cameras.” Dkt. No. 1 (Complaint). On September 14, 2020, this Court granted TPRA’s

                                  22   motion to dismiss Garrett’s original complaint, with leave to amend. Dkt. No. 32 (Order on First

                                  23   Motion to Dismiss). On September 25, 2020, Garrett filed his First Amended Complaint (“FAC”).

                                  24   Dkt. No. 34. The FAC contains several new allegations. Most notably, the new allegations map

                                  25   the accused products to the claim limitations. See id. ¶¶ 35-40, 42-45. The FAC also alleges that

                                  26   “[t]he Kasa® surveillance system products cannot be used, tested, or demonstrated without a

                                  27   mobile device on which to install the Kasa® mobile application.” Id. ¶ 18. Moreover, the FAC

                                  28   includes two claims charts for the patents-at-issue. See Dkt. Nos. 34-4, 34-5.
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 2 of 14




                                   1          The FAC alleges direct and indirect infringement of two patents held by Garrett: U.S.

                                   2   Patent Nos. 9,854,207 (“the ’207 patent”) and 10,511,809 (“the ’809 patent”).          Specifically,

                                   3   Garrett alleges TPRA directly infringes the system claims of the ’207 patent, see id. ¶¶ 33, 51, and

                                   4   that TPRA indirectly infringes the system and method claims of both the ’207 patent and the ’809

                                   5   patent, id. ¶¶ 20-21.1 The patents-at-issue generally relate to systems and methods for mobile

                                   6   surveillance. See id. ¶ 8. These inventions include “a camera for monitoring a surveillance area

                                   7   and a mobile device for receiving surveillance information from the camera.” Id.

                                   8          On December 26, 2017, the ’207 patent was duly and legally issued by the U.S. Patent and

                                   9   Trademark Office. Id. ¶ 10. The ’207 patent contains four independent claims, which include

                                  10   both system and method claims. Dkt. No. 34-1 (the ’207 patent). Claims 1, 10, and 18 require a

                                  11   “server,” a “mobile device,” and a “camera.” Id. Claim 19, a system claim, requires only a

                                  12   “mobile device” and a “camera.” Id. Independent claim 19 is alleged as representative of the
Northern District of California
 United States District Court




                                  13   claims recited in the ’207 patent. FAC ¶ 13. This claim states:

                                  14          A mobile surveillance system, comprising:
                                              a mobile device configured to communicate with at least one camera positioned at a
                                  15
                                              surveillance area, wherein the at least one camera captures surveillance data of the
                                  16          surveillance area; and
                                              the mobile device is configured to control activation of the mobile surveillance
                                  17
                                              system, and control start and stop of the capture of the surveillance data, and
                                  18          transfer of the surveillance data, wherein, the surveillance data is wirelessly
                                              communicated directly from a transmitter linked to the camera to the mobile
                                  19          device; and
                                  20          the mobile device is further configured to activate upon detection of motion at the
                                              surveillance area,
                                  21          wherein the detection of motion detects variations in motion measurements at the
                                  22          surveillance area; and
                                              wherein the mobile device activates when the motion measurements exceeds a
                                  23          determined threshold.
                                  24   Dkt. No. 34-1 at 13 (the ’207 patent).2
                                  25          On December 17, 2019, the ’809 patent was duly and legally issued by the U.S. Patent and
                                  26
                                  27
                                              1
                                                Garrett has dropped his claims for direct infringement of the ’809 patent and for willful
                                       infringement.
                                  28          2
                                                  All page numbers listed hereafter refer to the ECF branded numbers.
                                                                                           2
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 3 of 14




                                   1   Trademark Office. FAC ¶ 11. The ’809 patent contains three independent claims, all of which are

                                   2   method claims. Dkt. No. 34-2 (the ’809 patent). Claim 1 requires a “server,” a “mobile device,”

                                   3   and a “camera.” Id. Claims 10 and 18 require only a “mobile device” and a “camera.” Id.

                                   4   Independent claim 10 is alleged as representative of the claims recited in the ’809 patent. FAC

                                   5   ¶ 14. This claim states:

                                   6          A method for conducting surveillance, comprising:
                                              receiving an instruction from a mobile device to control start and stop of capture of
                                   7
                                              surveillance data at a surveillance area;
                                   8          capturing the surveillance data by a camera at the surveillance area, wherein the
                                              camera is operably engaged to a motion detection mechanism for detecting
                                   9
                                              variations in motion measurements at the surveillance area; and
                                  10          transferring said surveillance data to the mobile device when the motion detection
                                              mechanism obtains a motion detection measurement that exceeds a predetermined
                                  11
                                              threshold indicating the surveillance area is unsecure,
                                  12          wherein the mobile device displays a datebook comprising days of the week and
Northern District of California
 United States District Court




                                              times of day that can be synchronized with an application of the user device to
                                  13          schedule the transferring of surveillance data.
                                  14   Dkt. No. 34-2 at 13 (the ’809 patent).
                                  15          On October 9, 2020, TPRA filed the instant Motion to Dismiss, arguing that the FAC
                                  16   should be dismissed in its entirety because it fails to recite a plausible claim of patent
                                  17   infringement. Dkt. No. 35. In his Opposition filed October 23, 2020, Garrett argued that he
                                  18   sufficiently amended his complaint to plead infringement by TPRA. Dkt. No. 37. TPRA filed a
                                  19   Reply on October 30, 2020. Dkt. No. 38.
                                  20

                                  21                                            LEGAL STANDARD
                                  22          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint
                                  23   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to
                                  24   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its
                                  25   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard
                                  26   requires the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant
                                  27   has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require
                                  28   “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to
                                                                                        3
                                            Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 4 of 14




                                   1   relief above the speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers ‘labels and

                                   2   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

                                   3   556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders

                                   4   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at

                                   5   557). “While legal conclusions can provide the framework of a complaint, they must be supported

                                   6   by factual allegations.” Id.

                                   7          In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts alleged in

                                   8   the complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los

                                   9   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to accept as

                                  10   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  11   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  12
Northern District of California
 United States District Court




                                  13                                             DISCUSSION

                                  14   I.     Direct Infringement by TPRA

                                  15          Garrett alleges that TPRA directly infringes the system claims of the ’207 patent, arguing

                                  16   that TPRA “makes and uses the patented system by combining each and every element of system

                                  17   claims recited in the asserted patents[.]” FAC ¶ 32. In its motion to dismiss, TPRA contends that

                                  18   Garrett has failed to allege a plausible claim that TPRA “makes” or “uses” the accused products in

                                  19   an infringing manner, arguing that (a) Garrett relies on evidence previously found to be

                                  20   insufficient by this Court, (b) the newly added allegations are conclusory and contradict prior

                                  21   allegations, and (c) the remaining allegations are based on “use” of the accused products in

                                  22   advertisements, which are “mere demonstrations” that cannot amount to infringement. Dkt. No.

                                  23   35 at 9-12. Additionally, in its reply brief, TPRA argues that Garrett’s “make” claims are

                                  24   dependent on his “use” claims, so the “make” claims should also be dismissed. Dkt. No. 38 at 7.

                                  25

                                  26          A.      Garrett May Rely on the Evidence in Exhibit C.

                                  27          As to TPRA’s argument that the FAC should be dismissed because the FAC relies

                                  28   “primarily on evidence that this Court previously found to be insufficient,” such as 120 pages of
                                                                                        4
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 5 of 14




                                   1   users guides and the promotional videos on TPRA’s website, see Dkt. No. 35 at 10, the Court

                                   2   disagrees.

                                   3          Most of the substantive allegations of the original complaint were contained in six

                                   4   paragraphs. See Dkt. No. 1 ¶¶ 17-21, 27. Garrett relied almost entirely on Exhibit C, which was

                                   5   120 pages of TPRA instruction manuals and user guides, to allege infringement. Id. While it was

                                   6   possible that TPRA or an end user could have infringed, this Court found that the complaint failed

                                   7   to affirmatively allege that anybody actually infringed. Dkt. No. 32 at 7. Garrett has now added

                                   8   additional allegations to the FAC which map the exhibits to the claims and focus those claims to

                                   9   specific conduct by TPRA and its end users. See, e.g., FAC ¶¶ 35-40 (mapping an illustrative

                                  10   example of a use of the accused products to the patented claims). Additionally, the FAC now

                                  11   includes two claim charts—one for each of the patents-at-issue. See generally, Dkt. Nos. 34-4, 34-

                                  12   5. This is meaningfully different from the rather bare allegations of the original complaint.
Northern District of California
 United States District Court




                                  13          Moreover, the Court did not previously find Exhibit C to be per se deficient. As this Court

                                  14   stated in its first order dismissing the complaint:

                                  15          Some patents and patent claims may require the patentee to provide more detail
                                              than others. The Court can imagine that as to some types of straightforward
                                  16          apparatus claims, for example, simply setting out what the patent claims require
                                              and then reproducing a picture of an accused product (perhaps with a little
                                  17          explanation of what is depicted) might be all that is needed. As to other apparatus
                                  18          claims, such as those implicating more complicated technology like that at issue
                                              here, more is likely going to be necessary.
                                  19
                                       Dkt. No. 32 at 6 (quoting North Star Innovations, Incorporated v. Micron Technology,
                                  20
                                       Incorporated, No. CV 17-506-LPS-CJB, 2017 WL 5501489, at *3 (D. Del. Nov. 16, 2017), report
                                  21
                                       and recommendation adopted, No. CV 17-506-LPS-CJB, 2018 WL 11182741 (D. Del. Jan. 3,
                                  22
                                       2018)). The Court therefore disagrees with TPRA’s premise that Garrett may not rely on Exhibit
                                  23
                                       C to support the allegations in the FAC.
                                  24

                                  25          B.      The New Allegations Are Not Conclusory, and Any Contradictory Allegations
                                                      Are Not Fatal.
                                  26
                                              TPRA also argues that the FAC “only adds legal conclusions couched as factual
                                  27
                                       allegations that should be given no weight” or allegations that are “rank speculation and plainly
                                  28
                                                                                             5
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 6 of 14




                                   1   incorrect.” Dkt. No. 35 at 11-12.

                                   2          The Court disagrees that the FAC only adds conclusory allegations. As described earlier,

                                   3   the FAC adds several allegations which map specific uses of the accused products to the claim

                                   4   limitations. See FAC ¶¶ 35-40, 42-45. Additionally, Garrett now alleges that “[t]he Kasa®

                                   5   surveillance system products cannot be used, tested, or demonstrated without a mobile device on

                                   6   which to install the Kasa® mobile application.” Id. ¶ 18. This is supported by statements on

                                   7   TPRA’s website, which Garrett cites in the FAC, see id. (“All Kasa Cams require and only work

                                   8   with the Kasa for Mobile App.”), as well as by the user manuals attached in Exhibit C, see, e.g.,

                                   9   Dkt. No. 34-3 at 14 (instructing users how to set up the surveillance system using the mobile

                                  10   application). These allegations are not conclusory.

                                  11          TPRA also takes issue with the new allegation from the FAC that states, “. . . TP-Link also

                                  12   made and/or used each and every element of the patented system during each Kasa® product’s
Northern District of California
 United States District Court




                                  13   development and/or testing, and TP-Link continues to make and use the entire patented system

                                  14   each time it tests or demonstrates its Kasa® products or a feature thereof.” Dkt. No. 35 at 12

                                  15   (quoting FAC ¶ 46).      In its motion, TPRA argues that “Garrett focuses on combining the

                                  16   application with a mobile device during testing, but he ignores the combination’s non-infringing

                                  17   uses.” Id. In its reply brief, TPRA somewhat re-frames this argument, taking the position that this

                                  18   allegation contradicts the evidence Garrett relies on, namely the video referenced in the FAC, see

                                  19   FAC ¶¶ 43-35. TPRA states this video was “a staged commercial,” showing a blank screen, that

                                  20   contradicts the allegation that TPRA “make[s] and use[s] the entire patented system each time it

                                  21   tests or demonstrates its Kasa® products or a feature thereof.” Dkt. No. 38 at 8; FAC ¶ 46.

                                  22          Even if TPRA is correct that some of Garrett’s allegations contradict other allegations or

                                  23   the exhibits, such contradictions are not fatal at this stage of the case. The cases on which TPRA

                                  24   relies do not mandate dismissal of the action but rather stand for the proposition that inconsistent

                                  25   allegations in a complaint may be disregarded or read in light of the other allegations (even if from

                                  26   previous complaints in the same matter). See Dkt. No. 38 at 12 (citing J. Edwards Jewelry

                                  27   Distrib., LLC. v. Wells Fargo & Co., No. 18-CV-03886, 2019 WL 2329248, at *4 (N.D. Cal. May

                                  28   31, 2019); Schneidereit v. Tr. of the Scott & Brian, Inc., No. 11-CV-06919, 2012 WL 12884908,
                                                                                        6
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 7 of 14




                                   1   at *1 n.5 (C.D. Cal. Apr. 27, 2012); Stanislaus Food Prod. Co. v. USS-POSCO Indus., 782 F.

                                   2   Supp. 2d 1059, 1076–77 (E.D. Cal. 2011)). For instance, in Schneidereit, the district court found

                                   3   that “the Court may consider Plaintiffs’ prior allegations in determining the plausibility of their

                                   4   allegations in the TAC.” 2012 WL 12884908, at *1 n.5 (emphasis in original). “In light of

                                   5   Plaintiffs repeatedly admitting in prior pleadings that they defaulted,” the district court found that

                                   6   “their new, unsupported, and contradictory allegation” that Plaintiffs did not default was

                                   7   implausible. Id. And in J. Edwards Jewelry, the district court simply found that eliminating

                                   8   allegations and exhibits in an amended complaint did not change the court’s analysis because the

                                   9   court could still “consider the prior allegations [from earlier complaints] as part of its ‘context-

                                  10   specific’ inquiry.” 2019 WL 2329248, at *4 (quoting Cole v. Sunnyvale, No. C-09-05017 RMW,

                                  11   2010 WL 532428, at *4 (N.D. Cal. Feb. 9, 2010)).

                                  12          At this stage, and based on the pleadings and exhibits on file, the Court will not find that
Northern District of California
 United States District Court




                                  13   any contradictory allegations warrant dismissal. In light of the other allegations, it is reasonable to

                                  14   read the allegation in question, ¶ 46, as alleging that TPRA infringes during its product

                                  15   development and testing of the accused products or certain features thereof, at least insofar as

                                  16   TPRA “makes” or “uses” the accused products or certain features thereof in the manner described

                                  17   in the other allegations. Under a reasonable reading of the FAC, Garrett is alleging that TPRA

                                  18   makes and uses the entire patented system when it tests or demonstrates its Kasa® products or a

                                  19   feature thereof. The Court will not dismiss the FAC based on contradictory allegations.

                                  20

                                  21          C.      Garrett Alleges a Plausible Claim of Infringing “Use.”

                                  22          TPRA argues that “the mere demonstration or display of an accused product, even in an

                                  23   obviously commercial atmosphere[,] is not an act of infringement for purposes of [35 U.S.C.]

                                  24   § 271(a),” and therefore TPRA’s promotional demonstrations cannot amount to infringing “uses.”

                                  25   Dkt. No. 35 at 9-10 (quoting Med. Sols., Inc. v. C Change Surgical LLC, 541 F.3d 1136, 1140

                                  26   (Fed. Cir. 2008)). Garrett argues that TPRA’s reliance on Medical Solutions is misplaced because

                                  27   “[w]hile the mere display of an accused product is not a ‘use’ under § 271(a), putting the product

                                  28   into service through a demonstration is.” Dkt. No. 37 at 10. Garrett also points to subsequent
                                                                                         7
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 8 of 14




                                   1   cases that have “confirm[ed] that a demonstration can, in fact, be an infringing use.” Id. at 12

                                   2   (citing Marposs Societá Per Azioni v. Jenoptik Auto. N. Am., 262 F. Supp. 3d 611 (N.D. Ill. 2017);

                                   3   Vita-Mix Corp. v. Basic Holding, Inc., 581 F.3d 1317 (Fed. Cir. 2009)).

                                   4          The Court is not persuaded by either party’s position. TPRA is correct that some courts

                                   5   have routinely held that the “mere demonstration or display of an accused product, even in a[n]

                                   6   obviously commercial atmosphere, does not constitute an infringing use.” See, e.g., Intermedics,

                                   7   Inc. v. Ventritex, Inc., 775 F. Supp. 1269, 1286 (N.D. Cal. 1991), aff’d, 991 F.2d 808 (Fed. Cir.

                                   8   1993); see also L.A. Gear, Inc. v. E.S. Originals, Inc., 859 F. Supp. 1294, 1298 (C.D. Cal. 1994);

                                   9   EBS Auto. Servs. v. Ill. Tool Works, Inc., No. 09-CV-996 JLS (MDD), 2011 U.S. Dist. LEXIS

                                  10   102163, at *46 (S.D. Cal. Sep. 12, 2011); Advanced Semiconductor Materials Am. v. Applied

                                  11   Materials, Inc., No. C-93-20853 RMW, 1995 U.S. Dist. LEXIS 22123, at *16 (N.D. Cal. July 7,

                                  12   1995). However, those cases were decided before or did not grapple with the standard announced
Northern District of California
 United States District Court




                                  13   in Centillion, where the Federal Circuit defined “use” as “put[ting] the system into service, i.e., . . .

                                  14   exercis[ing] control over, and benefit[ting] from, the system’s application.” See Centillion Data

                                  15   Sys., LLC v. Qwest Commc’ns Int’l, Inc., 631 F.3d 1279, 1282 (Fed. Cir. 2011) (quoting NTP, Inc.

                                  16   v. Research In Motion, Ltd., 418 F.3d 1282, 1317 (Fed. Cir. 2005)) (emphasis added). It is

                                  17   conceivable that under certain circumstances a demonstration could result in a “benefit” to the

                                  18   alleged infringer similar to how the invention would “benefit” consumers when “used” for its

                                  19   intended purpose. Nevertheless, this Court is not convinced that the Federal Circuit has overruled

                                  20   prior decisions finding that a demonstration did not amount to an infringing use. In Medical

                                  21   Solutions, the court simply expressly did not reach the question of whether a demonstration could

                                  22   ever constitute an infringing “use.” 541 F.3d at 1141 (“In this case we need not (and do not)

                                  23   decide whether the demonstration of a product at a trade show could ever be sufficient to establish

                                  24   an infringing use”).

                                  25          This Court need not resolve this issue today because the FAC pleads more than a “mere

                                  26   demonstration” to constitute an infringing “use,” such as through TPRA’s product development

                                  27   and testing of the accused products. The Federal Circuit “has established that testing is a use of

                                  28   the invention that may infringe under § 271(a).” Waymark Corp. v. Porta Sys. Corp., 245 F.3d
                                                                                          8
                                           Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 9 of 14




                                   1   1364, 1366 (Fed. Cir. 2001) (citing Roche Prods. v. Bolar Pharm. Co., 733 F.2d 858, 863 (Fed.

                                   2   Cir. 1984)). “Nevertheless, the infringer must use the ‘patented invention.’” Id. It is hard to

                                   3   imagine a scenario where, prior to discovery, a plaintiff can sufficiently uncover evidence of

                                   4   internal business practices—like in-house testing—for purposes of supporting the allegations of a

                                   5   complaint. At some point, a plaintiff must rely on reasonable inferences drawn from the other

                                   6   available evidence at its disposal. Garrett asserts that the allegations regarding testing are “based

                                   7   on a reasonable inference made from available evidence.” Dkt. No. 37 at 16. And courts are

                                   8   required to “draw all reasonable inferences in favor of the plaintiff.” See Usher, 828 F.2d at 561.

                                   9   So, the question is whether Garrett’s inferences are reasonable.

                                  10          As discussed above, even if it is implausible that TPRA infringes “each time” it conducts a

                                  11   test of the accused systems, see FAC ¶ 46, there is sufficient support for the allegation that some

                                  12   testing has resulted in an infringing “use” by TPRA. Specifically, Garrett alleges that “[t]he
Northern District of California
 United States District Court




                                  13   Kasa® surveillance system products cannot be used, tested, or demonstrated without a mobile

                                  14   device on which to install the Kasa® mobile application.” Id. ¶ 18. Garrett also describes how the

                                  15   accused products work, see id. ¶¶ 19-26, and maps specific uses of the products to the patent

                                  16   claims, see id. ¶¶ 42-45. Moreover, Garrett created two claims charts which map the evidence to

                                  17   specific claim limitations. See generally Dkt. Nos. 34-4, 34-5. This evidence of TPRA instructing

                                  18   customers on how to use the accused products in an infringing manner, as well as evidence of

                                  19   TPRA actually using the products in a manner that plausibly meets each of the claim limitations,

                                  20   constitutes sufficient circumstantial evidence at the pleading stage to support Garrett’s claim that

                                  21   TPRA used the accused products in an infringing manner during product development and testing.

                                  22   See EBS Auto. Servs., 2011 U.S. Dist. LEXIS 102163, at *47-48 (“Plaintiffs contend that ITW’s

                                  23   internal documents, training materials, and advertisements illustrate that ITW trains users on and

                                  24   tests the BrakeTech. This circumstantial evidence of use is sufficient to justify a jury verdict in

                                  25   Plaintiffs’ favor.”); Nat’l Instruments Corp. v. The MathWorks, Inc., 113 F. App’x 895, 898 (Fed.

                                  26   Cir. 2004) (per curiam) (“The evidence of MathWorks’ training materials, which teach how to use

                                  27   Simulink to perform the infringing methods, and the evidence presented that Simulink was

                                  28   designed to infringe during its normal use presents substantial evidence for the jury to find either
                                                                                        9
                                          Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 10 of 14




                                   1   direct or induced infringement.”).

                                   2          Tthe Court finds that Garrett has sufficiently pled a plausible claim that TPRA “uses” the

                                   3   accused products in an infringing manner.

                                   4

                                   5          D.      Garrett’s “Make” Claims are Plausible.

                                   6          In the first motion to dismiss, this Court held that Garrett had not sufficiently pled a claim

                                   7   of direct infringement for a “make” claim. Dkt. No. 32 at 5. In reaching that decision, the Court

                                   8   found that “Garrett ha[d] not alleged that TPRA manufactures . . . mobile devices as part of the

                                   9   accused products.” Id. And, while TPRA could have combined a third-party mobile device with

                                  10   the accused products to constitute a “make” claim, this Court also found that the original

                                  11   complaint merely alleged that the accused products could be combined in an infringing manner but

                                  12   not that TPRA actually combined the system in an infringing manner. Id. at 6 (“Garrett alleges in
Northern District of California
 United States District Court




                                  13   the Complaint that the infringing products can be used in an infringing manner but does not allege

                                  14   that TPRA has ever . . . assembled the system with a ‘mobile device’ in an infringing manner.”).

                                  15          “In order to ‘make’ the system under § 271(a), [the direct infringer] would need to

                                  16   combine all of the claim elements.” Centillion, 631 F.3d at 1288. A direct infringer does not need

                                  17   to manufacture each individual component; instead, that infringer need only assemble the

                                  18   infringing components together such that the combination is infringing. See Lifetime Indus., Inc.

                                  19   v. Trim-Lok, Inc., 869 F.3d 1372, 1378 (Fed. Cir. 2017) (“Although Lifetime did not allege that

                                  20   Trim-Lok made the RV onto which it installed the seal, Lifetime did allege that Trim-Lok

                                  21   installed the seal onto the RV; that is, Lifetime alleged that Trim-Lok made an infringing seal-RV

                                  22   combination.”).3

                                  23          Here, Garrett alleges that a mobile device is required for the accused products to operate.

                                  24   FAC ¶ 18. Further, as described in section I.C above, Garrett describes how the accused products

                                  25   are made to infringe, see id. ¶¶ 19-26, and maps specific uses of the products to the patent claims,

                                  26
                                  27          3
                                                 To the extent that the Court’s prior order implied that Garrett must allege that TPRA
                                  28   manufactures the mobile device in order to state a “make” claim, the Court agrees with Garrett
                                       that this was in error.
                                                                                       10
                                             Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 11 of 14




                                   1   see id. ¶¶ 42-45. Because the system must be assembled before it can be used, there are sufficient

                                   2   allegations in the FAC that TPRA “makes” the accused products in an infringing manner.

                                   3            Accordingly, the Court DENIES TPRA’s motion to dismiss Garrett’s claims of direct

                                   4   infringement because there are plausible allegations that TPRA “makes” and “uses” the accused

                                   5   products in an infringing manner.

                                   6

                                   7   II.      Direct Infringement by End Users

                                   8            Because the Court previously ruled on the other indirect infringement elements and TPRA

                                   9   does not raise challenges to those previously decided issues, the only remaining issue in dispute is

                                  10   whether there are sufficient allegations of direct infringement of the ’207 patent and the ’809

                                  11   patent by end users. TPRA argues that the FAC should be dismissed because the allegations of

                                  12   infringement by the end users are essentially the same as those against TPRA, the pleading
Northern District of California
 United States District Court




                                  13   language is merely a recitation of the claim language, and the only factual allegations are plainly

                                  14   incorrect based on the FAC, itself. Dkt. No. 35 at 13-14. TPRA also argues that “Garrett does not

                                  15   allege how an end user could perform each step that is required to be performed by a mobile

                                  16   device processor (as opposed to a mobile device operated by a user)” and “Garrett does not allege

                                  17   how a user could perform each step of a method that requires performing a step on a request by the

                                  18   same end user.” Id. at 14-15. Garrett counters that the allegations against the end users are amply

                                  19   supported in the FAC, Dkt. No. 37 at 17-18, and, “like in Centillion, all of the asserted method

                                  20   steps are performed by devices under the end user’s control and for the user’s benefit, and would

                                  21   not occur but for the user’s actions in assembling the system,” id. at 19-20 (citing Centillion, 631

                                  22   F.3d at 1285). The Court agrees with Garrett.

                                  23            First, Garrett is correct that Centillion is controlling. There, the Federal Circuit found that

                                  24   functions performed by geographically remote, back-end servers were still attributable to the end

                                  25   user because “it is the customer initiated demand for the service which causes the back-end system

                                  26   to generate the requisite reports. This is ‘use’ because, but for the customer’s actions, the entire

                                  27   system would never have been put into service.” See Centillion, 631 F.3d at 1285.

                                  28            Similarly, here, the user that sets up the surveillance system with the mobile device would
                                                                                          11
                                              Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 12 of 14




                                   1   “control” the system and “put it into service.” As Garrett alleges, the accused products cannot

                                   2   function without a mobile device on which the mobile application is installed. FAC ¶ 18.

                                   3   Therefore, at this stage of the case, it is reasonable to infer that any actions that occur through

                                   4   components of the mobile device or the surveillance system hardware are “put into service” by the

                                   5   user during the setup and operation of the system.

                                   6             Second, as described above, there is evidence of TPRA instructing its users on how to

                                   7   assemble and use the accused products in a manner which would infringe the ’207 patent. Dkt.

                                   8   No. 34-3 at 14-18. There are also allegations of TPRA promoting specific uses of the accused

                                   9   products that, at this stage, plausibly could be infringing. FAC ¶¶ 42-45. As such, Garrett has

                                  10   sufficiently pled the claims of indirect infringement for the ’207 patent.           See also Nat’l

                                  11   Instruments, 113 F. App’x 895, 898 (“The evidence of MathWorks’ training materials, which

                                  12   teach how to use Simulink to perform the infringing methods, and the evidence presented that
Northern District of California
 United States District Court




                                  13   Simulink was designed to infringe during its normal use presents substantial evidence for the jury

                                  14   to find either direct or induced infringement.”).

                                  15             As to the ’809 patent, the only additional claim limitation requires a “datebook comprising

                                  16   days of the week and times of day that can be synchronized with an application of the user device

                                  17   to schedule the transferring of surveillance data.” Dkt No. 34-2 at 13 (emphasis added). The FAC

                                  18   alleges that end users use the mobile application of the accused products “to schedule the transfer

                                  19   of the surveillance data using a datebook that includes days of the week and times of day.” FAC

                                  20   ¶ 26. The instruction manuals and user guides instruct end users how to use the “datebook” to

                                  21   schedule when the camera will automatically turn On/Off. See Dkt. No. 34-3 at 17.

                                  22             TPRA argues that turning the camera On/Off is not the same as “scheduling the transfer of

                                  23   surveillance data.” Dkt. No. 38 at 17. But TPRA acknowledges that “a camera cannot capture

                                  24   video unless it is on,” and whether “a camera is surveilling may affect what motion is detected.”

                                  25   Id.     Therefore, it is possible that turning the camera On/Off could schedule the transfer of

                                  26   surveillance data because surveillance data cannot be received (and thereby transferred) when it is

                                  27   off.    At this stage of the case and drawing all reasonable inferences in favor of Garrett, a

                                  28   reasonable reading of the “datebook” in the accused products is that this “datebook” schedules the
                                                                                           12
                                              Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 13 of 14




                                   1   transferring of surveillance data insofar as no surveillance data can be transferred while the camera

                                   2   is off, but surveillance data can be transferred while the camera is on.

                                   3             Accordingly, the Court finds that Garrett has plausibly alleged that TPRA indirectly

                                   4   infringed. Therefore, the Court DENIES TPRA’s motion to dismiss Garrett’s claims for indirect

                                   5   infringement.

                                   6

                                   7   III.      Other Arguments

                                   8             Finally, TPRA moves to dismiss all claims of patent infringement for failure to allege

                                   9   sufficient facts showing that certain claim limitations are met by the accused products. Dkt. No.

                                  10   35 at 15. First, TPRA moves to dismiss all independent claims (except claim 19 of the ’207

                                  11   patent) “[b]ecause the transferring of video to the mobile device is caused by the user selecting the

                                  12   video in the application,” and, therefore, “it is not caused by the motion detection mechanism as
Northern District of California
 United States District Court




                                  13   required by the asserted claims.” Id. at 16 (emphasis in original). Specifically, TPRA points to

                                  14   the claim language that requires the transfer of surveillance data “when” motion is detected past a

                                  15   certain threshold. Id. Second, TPRA argues that for each claim of the ’809 patent, “Garrett reads

                                  16   out the limitation ‘synchronized with an application of the user device,’ which then permits him to

                                  17   argue that the datebook from the Kasa application (not a datebook from the mobile device) meets

                                  18   the recited ‘datebook’ limitation.” Id. at 17. Third, TPRA argues that “Garrett’s allegation that

                                  19   the notification from the Kasa application ‘activates’ the mobile device is not plausible because

                                  20   the notification is coming from the server and not the mobile device processor. Indeed, because a

                                  21   user may be using his/her mobile device when receiving the notification, it will not always

                                  22   ‘activate’ upon receipt of the notification because it may already be ‘active.’” Id.

                                  23             Each of TPRA’s arguments is essentially a claim construction argument couched in terms

                                  24   of a non-infringement argument. As such, the Court finds that these issues are more appropriate

                                  25   for resolution at the claim construction stage and will not dismiss the FAC on these grounds.

                                  26
                                  27                                             CONCLUSION

                                  28             For the foregoing reasons and for good cause shown, the Court hereby DENIES TPRA’s
                                                                                         13
                                          Case 3:20-cv-03491-SI Document 42 Filed 11/23/20 Page 14 of 14




                                   1   motion to dismiss Garrett’s First Amended Complaint.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 23, 2020

                                   5                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    14
